Exhibit 10.27

 

Rental Lease Agreement

 

Parties:

This Agreement is entered into between Narry Singh (“Tenant”) and Commerce One
Operations, Inc. (“Landlord”).

 

Premises:

In consideration of the covenants herein contained, the Landlord provides to
Tenant, and Tenant accepts from Landlord, for residential purposes only, the
premises situated in Alameda County, and located at 8009 Horizons Court,
Pleasanton, CA 94588-9475 (“the premises”) subject to the terms and conditions
in this Agreement.

 

Term:

The term of this Lease is for up to six (6) months, commencing on the 1st day of
September 2002, and automatically expiring on the 31st day of January 2003,
unless renewed or extended pursuant to the terms herein.

 

Payment of Rent:

Rent shall be charged to tenant in the amount of fifty dollars ($50.00) per
month, and Tenant shall pay the utilities as noted in the “Utility” section
below.  Fair Market Rent in the amount of $6,600 per month shall be imputed as
taxable compensation in Tenant’s regular payroll and reported to the relevant
taxing authorities.  Additionally, taxes shall be withheld and remitted to the
appropriate authorities with respect to this imputed income.

 

Tenant Examination and Acceptance of Premises:

The Tenant acknowledges that he has examined the leased premises and his
acceptance of this agreement is conclusive evidence that said premises are in
good and satisfactory order and repair unless otherwise specified herein; and
the Tenant agrees that no representations as to the condition of the premises
have been made and that no agreement has been made to redecorate, repair or
improve the premises unless hereinafter set forth specifically in writing.  The
Landlord will deliver the leased premises and all common areas in a habitable
condition, pursuant to applicable State law.  Tenant takes premises in its AS-IS
condition.  Tenant agrees not to damage the premises through any act or
omission, and to be responsible for any damages sustained through the acts or
omissions of Tenant, Tenant’s family or Tenant’s invitees, licensees, and/or
guests. If such damages are incurred, Tenant is required to pay for any
resulting repairs within thirty (30) days of Landlord’s request for payment.

 

Occupancy and Use:

The premises are to be used only as a private residence for Tenant and his
immediate family members and their medical attendants if necessary.  The
premises shall be occupied by no more than five (5) persons and shall not be
used for any purpose other than a private residence without the prior written
consent of the Landlord.

 

Disturbances and Violation of Laws:

Tenant, guests and invitees of either tenant or guests shall not use the
premises for any unlawful purpose and shall comply fully with all applicable
federal, state and local laws and ordinances, including laws prohibiting the
use, possession or sale of illegal drugs.  Nor shall Tenant, guests and invitees
of either tenant or guests use the premises in a manner offensive to others. 
Nor shall Tenant, guests and invitees of either tenant or guests create a
nuisance by annoying, disturbing, inconveniencing or interfering with the quiet
enjoyment of any other tenant or nearby resident.  Tenant agrees to immediately
inform Landlord and the appropriate authorities upon obtaining actual knowledge
of any illegal acts on or upon the leased premises.

 

Homeowners’ Association Covenants:

Tenant acknowledges that he will comply will all covenants of the Homeowners’
association, a copy of which will be provided by Landlord.

 

Cooperation With Efforts to Sell Property:

Tenant acknowledges that the premises is listed for sale and agrees to cooperate
with Landlord and Landlord’s agent in their efforts to secure a buyer.  Tenant
therefore agrees to maintain the premises in clean and orderly condition at all
times

 

--------------------------------------------------------------------------------


 

and to make the premises available at reasonable times for showing to
prospective buyers.  Tenant further agrees to work cooperatively with Landlord
and Landlord’s agent to maintain the presentation of the home, and to ensure
that upon the termination or expiration of this lease agreement, the property is
returned to Landlord in the same condition as received by Tenant at the outset
of the lease.

 

Vehicle Parking:

No automobile, truck, motorcycle, trailers or other such vehicles shall be
parked on the property without current license plates and said vehicles must be
in operating condition. Such vehicles may be parked in driveways or other
designated parking area, if provided, or in the street.

 

Insurance:

Landlord shall provide hazard insurance as necessary to secure the property
against structural damages. Landlord shall not be liable to Tenant, Tenant’s
family or Tenant’s invitees, licensees, and/or guests for damages not caused by
Landlord or Landlord’s agents. Landlord will not compensate Tenant or anyone
else for damages caused by any other source whatsoever, or by Acts of God, and
Tenant is therefore strongly encouraged to independently purchase insurance to
protect Tenant, Tenant’s family, Tenant’s invitees, licensees, and/or guests,
and all personal property on the leased premises and/or in any common areas from
any and all damages.

 

Utilities:

Tenant will be responsible and pay for the following utilities, including all
required deposits (check those that apply):

ý Gas  ý Water  ý Electric  ý Refuse Collection  ý Telephone  ý  Cable or
satellite TV  ý internet services

 

Landlord will be responsible and pay for the following utilities, including all
required deposits (check those that apply):

o Gas  o Water  o Electric  o Refuse Collection  o Telephone  o Cable TV ý
Landscape maintenance ý Fountain maintenance

 

Tenant shall be responsible for contacting and arranging for any utility
service.  Unless otherwise agreed with Landlord at the time Tenant vacates the
premises, Tenant shall be responsible for having all utilities disconnected on
the day Tenant delivers the leased premises back unto Landlord upon termination
or expiration of this Lease.

 

Alterations and Repairs by Tenant:

Unless authorized by law, Tenant will not, without Landlord’s prior written
consent, alter, re-key or install any locks to the premises or install or alter
any burglar alarm system. Tenant will not remodel or make any structural
changes, alterations or additions to the premises, will not paper, paint or
decorate, nor install, attach, remove or exchange appliances or equipment such
as air conditioning, heating, refrigerating or cooking units, radio or
television antennae and/or satellite dish(s); nor drive nails or other devices
into the walls or woodwork, nor refinish or shellac wood floors, nor change the
existing locks of the premises, without the prior written permission of the
Landlord or his Agent. Any of the above-described work shall become part of the
dwelling.

 

Notification of Need for Repairs or Maintenance:

Tenant shall promptly notify Landlord of any requirements for repairs or
maintenance to the premises.

 

Assignment of Agreement and Subletting:

Tenant may not sublet the premises or any portion thereof, or assign this Lease,
without the prior written consent of Landlord.

 

Landlord’s Responsibilities and Duties:

In compliance with applicable State law, Landlord shall maintain:

 

(a) Effective waterproofing and weather protection of roof and exterior walls,
including unbroken windows and doors.

 

(b) Plumbing or gas facilities which conformed to applicable law in effect at
the time of installation, maintained in good working order.

 

2

--------------------------------------------------------------------------------


 

(c) A water supply approved under applicable law, which is under the control of
the tenant, capable of producing hot and cold running water, or a system which
is under the control of the landlord, which produces hot and cold running water,
furnished to appropriate fixtures, and connected to a sewage disposal system
approved under applicable law.

 

(d) Heating facilities which conformed with applicable law at the time of
installation, maintained in good working order.

 

(e) Electrical lighting, with wiring and electrical equipment which conformed
with applicable law at the time of installation, maintained in good working
order.

 

(f) Building, grounds and appurtenances at the time of the commencement of the
lease or Lease agreement in every part clean, sanitary, and free from all
accumulations of debris, filth, rubbish, garbage, rodents and vermin, and all
areas under control of the landlord kept in every part clean, sanitary, and free
from all accumulations of debris, filth, rubbish, garbage, rodents, and vermin.

 

(g) An adequate number of appropriate receptacles for garbage and rubbish, in
clean condition and good repair at the time of the commencement of the lease or
Lease agreement, with the landlord providing appropriate serviceable receptacles
thereafter, and being responsible for the clean condition and good repair of
such receptacles under his control.

 

(h) Floors, stairways, and railings maintained in good repair.

 

(i) Compliance with the requirements of applicable building and housing codes
materially affecting health and safety, including but not limited to installing
dead-bolt locks on all swinging entrance doors, and installing window locking
devices.

 

(j) Compliance with the requirements of any other applicable State, County or
municipal law, statute or code not herein listed.

 

But landlord shall have no duty to maintain any of the above if the
noncompliance is the fault of the Tenant.

 

Tenant’s Responsibilities and Duties:

 

In compliance with applicable State law, Tenant covenants:

 

(1) To keep that part of the premises which he occupies and uses clean and
sanitary as the condition of the premises permits.

 

(2) To dispose from his dwelling unit of all rubbish, garbage and other waste,
in a clean and sanitary manner.

 

(3) To properly use and operate all electrical, gas and plumbing fixtures and
keep them as clean and sanitary as their condition permits.

 

(4) Not to permit any person on the premises, with his permission, to willfully
or wantonly destroy, deface, damage, impair or remove any part of the structure
or dwelling units or the facilities, equipment, or appurtenances thereto, nor
himself do any such thing.

 

(5) To occupy the premises as his abode, utilizing portions thereof for living,
sleeping, cooking or dining purposes only which were respectively designed or
intended to be used for such occupancies.

 

Tenant agrees that any violation of these provisions shall be considered a
breach of this Lease.

 

Pets:

No pet, animal, bird or other pet will be kept on the premises, even
temporarily, without written permission from Landlord or Agent.  If written
permission is granted, the Tenant agrees to pay the cost of having the dwelling
de-fleaed and de-ticked by a professional exterminator at the termination of
occupancy.  Tenant expressly agrees and understands that Landlord’s

 

3

--------------------------------------------------------------------------------


permission may be conditional upon a deposit to be paid prior to the pet being
kept on the leased premises.

 

Surrender of Premises:

Tenant will, upon termination of this Lease, surrender the premises and all
fixtures and equipment of Landlord therein in good, clean and operating
condition, ordinary wear and tear excepted. Tenant shall, at time of vacating
premises, clean said premises including stove and refrigerator and remove trash
from the premises. Upon vacating the premises Tenant shall deliver all keys
thereto to the Landlord or his Agent within twenty-four (24) hours after
vacating. Failure to comply will be cause to charge Tenant for changing locks.

 

Landlord’s Right to Access and Inspection:

In addition to the rights provided by applicable California law, in the event of
an emergency, to make repairs or improvements or to show the premises to
prospective buyers or tenants or to conduct an annual inspection or to address a
safety or maintenance problem or to remove any alterations, additions, fixtures,
and any other objects which may be affixed or erected in violation of the terms
of this Lease, Landlord or Landlord’s duly authorized agents may enter the
premises. Except in cases of emergency, Tenant’s abandonment of the premises,
court order or where it is impractical to do so, Landlord shall give Tenant
reasonable notice before entering. Furthermore, Landlord retains a Landlord’s
Lien on all personal property placed upon the premises to secure the payment of
rent and any damages to the leased premises.

 

Termination of Lease - Hold Over:

Landlord may terminate this lease at any time upon (90) days’ written notice,
beginning on the date this agreement is executed by all parties. Tenant may
terminate this lease at his convenience with no minimum notice to Landlord.
However, Tenant must immediately notify Landlord of his vacating the premises in
order for Landlord to discontinue imputation of taxable income relative to
Tenant’s use of the premises.

 

Extended Absences by Tenant and Notice Thereof:

Tenant will notify Landlord in advance if Tenant will be away from the premises
for seven (7) or more consecutive days. During such absence, Landlord may enter
the premises at times reasonably necessary to maintain the property and inspect
for needed repairs.

 

Property Damage - Destruction of Property:

If the premises are rendered totally unfit for occupancy by fire, act of God,
act of rioters or public enemies, or accident, the term of this Lease shall
immediately cease effective from the day of such happening.  If, however, the
premises are only partially destroyed or damaged and Landlord decides to repair
the same, repairs shall be made by Landlord without unreasonable delay, and
there shall be abatement in the imputation of taxable income in proportion to
the relationship the damaged portion of the leased premises bears to the whole
of said premises. Tenant, Tenant’s guests and invitees of either Tenant or
Tenant’s guests will not engage in any activity or action that may cause severe
property damage.

 

Hold Harmless:

To the fullest extent permitted by applicable California law, Landlord and his
Agent will be held free and harmless from any and all loss, claim or damage by
reason of any accident, injury, or damage to any person or property occurring on
or about the leased premises, unless such accident, injury, or damage shall be
caused by the negligence of the Landlord, its agents, servants and/or employees.

 

Default / Breach By Tenant:

In the event of any default hereunder on the part of the Tenant, his family,
servant, guests, invitees, or should the Tenant occupy the subject premises in
violation of any lawful rule, regulation or ordinance issued or promulgated by
the Landlord or any rental authority, then and in any of said events the
Landlord shall have the right to terminate this lease by giving the Tenant
personally or by leaving at the leased premises a thirty (30) day written notice
of termination and this Lease shall terminate upon the expiration of thirty (30)
days from the delivery of such notice if the default is not remedied within a
reasonable time not in excess of thirty (30) days and the Landlord, at the
expiration of said thirty (30) day notice or any shorter period conferred under
or by operation of law, shall thereupon be entitled to immediate possession of
said premises and may avail himself of any remedy provided by law for the
restitution of possession. nt.

 

4

--------------------------------------------------------------------------------


 

Paragraph Headings:

The headings of particular paragraphs and subparagraphs are inserted only for
convenience and are not part of this Agreement and are not to act as a
limitation on the scope of the particular paragraph to which the heading refers.

 

Binding:

This Lease shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, executors, administrators, successors and assigns.

 

Entire Agreement:

This document and any Attachments constitutes the final and entire Agreement
between the parties hereto, and no promises or representations, other than those
contained here and those implied by law, have been made by Landlord or Tenant.
Neither Landlord or Tenant shall be bound by any terms, conditions, statements,
warranties or representations, oral or written, not herein contained unless made
in writing and signed by both Landlord and Tenant.

 

Governing Law:

This Lease shall be governed by California law.

 

Severability:

The provisions of this Lease are severable and in the event any provision,
clause, sentence, section or part thereof is held to be invalid, illegal,
unconstitutional, inapplicable or unenforceable to any person or circumstances,
such invalidity, illegality, unconstitutionality, inapplicability or
unenforceability shall not affect or impair any of the remaining provisions,
sentences, clauses, sections, parts of the lease or their application to Tenant
or other persons or circumstances. It is understood and agreed that the terms,
conditions and covenants of this Lease would have been made by both parties if
such invalid, illegal, unconstitutional, inapplicable or unenforceable
provision, sentence, clause, section or part had not been included therein. To
the extent that any portion of this agreement found to be invalid, illegal,
unconstitutional, inapplicable or unenforceable may be valid by striking of
certain words or phrases, such words or phrases shall be deemed to be stricken
and the remainder of the provisions and the remainder of the other portions of
this Lease agreement shall remain in full force and effect.  It is further
agreed that this Lease may be executed in counterparts, each of which when
considered together shall constitute the original contract.

 

Landlord/Agent’s signature:

/s/ Beth Frensilli

 

Title:

SVP & General Counsel, Commerce One Inc.

 

 

Date:

 

 

 

Address:

4440 Rosewood Drive

 

Pleasanton, CA 94588

 

Phone:

 

 

 

 

 

 

Witness to Landlord’s Signature:

/s/ Leslie Angel

 

Print name:

Leslie Angel

Date:

9-9-02

 

 

 

 

Tenant’s signature:

/s/ Narry Singh

 

Print name:

Narry Singh

Date:

SEPT 9, 2002

 

 

 

 

Witness to Tenant’s Signature:

/s/ Leslie Angel

 

Print name:

Leslie Angel

Date:

9-9-02

 

 

5

--------------------------------------------------------------------------------